Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 19, 2022

The Court of Appeals hereby passes the following order:

A22A0579. CARTARVIS A. JORDAN v. THE STATE.

      A Fulton County jury found Cartarvis Jordan guilty of multiple counts of armed
robbery and other offenses. Following the entry of his judgment of conviction, the
trial court denied his motion for new trial. Jordan filed a motion for out-of-time
appeal, which the trial court granted, finding appellate counsel deficient for failing
to file a timely appeal. The instant appeal followed.


      In Cook v. State, the Georgia Supreme Court held that a trial court lacks
authority to grant an out-of-time appeal because “there was and is no legal authority
for motions for out-of-time appeal in trial courts.” Cook v. State, ___ Ga. ___, ___ (5)
(Case No. S21A1270, decided March 15, 2022) (noting that Cook’s holding applies
“to all cases that are currently on direct review or otherwise not yet final”). Jordan
therefore had no right to file a motion for out-of-time appeal in the trial court; his
remedy, if any, lies in habeas corpus.1 See id. Rather than granting Jordan’s motion,
the trial court should have dismissed it. See id.


      Accordingly, the trial court’s order granting Jordan’s motion for out-of-time
appeal is hereby VACATED and this case is hereby REMANDED to the trial court,

      1
        Jordan should be aware of the possible application of the restrictions that
apply to such habeas corpus filings, such as the time deadlines provided by OCGA
§ 9-14-42 (c) and the limitation on successive petitions provided by OCGA
§ 9-14-51.
which is DIRECTED to enter an order dismissing the motion for out-of-time appeal.
See Brooks v. State, 301 Ga. 748, 752 (2) (804 SE2d 1) (2017) (“Because the trial
court decided the merits of a motion it lacked jurisdiction to decide, we vacate the
trial court’s order and remand with instructions to dismiss.”).



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/19/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.